DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, 12, 14, 15, 18 and 19 of U.S. Patent No. 11,398,257. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-12 and 14-20 are anticipated by the claims of the patent.
Regarding claim 1: Claims 1 and 3 of the patent recite a header circuitry comprising a plurality of switching devices, the header circuitry comprising:
a first region of a first conductivity type;
a first section in the first region comprising a first backside power rail (BPR) disposed in a first direction, the first BPR comprising a first voltage source providing a first voltage (claim 1, lines 4-7); 
a second section in the first region comprising a second BPR disposed in the first direction, the second BPR comprising a second voltage source providing a second voltage that is different from the first voltage (claim 1, lines 8-12);
a second region of a second conductivity type disposed in the first direction adjacent the first region of the first conductivity type, the second region comprising a third BPR disposed in the first direction and comprising a third voltage source providing a third voltage that is different from the first and the second voltages;
a first diffusion region disposed in a second direction and extending over the second BPR in the second section and the third BPR in the second region; and
a first connection between the first diffusion region and the third BPR to provide the third voltage of the third voltage source to the second section (claim 3).
Regarding claim 2: Claim 2 of the patent recites the header circuitry of claim 1, wherein:
the first conductivity type is an n-type conductivity; and
the second conductivity type is a p-type conductivity.
Regarding claim 3: Claim 9 of the patent recites the header circuitry of claim 1, wherein:
the first conductivity type is a p-type conductivity; and
the second conductivity type is an n-type conductivity.
Regarding claim 4: Claim 1 of the patent recites the header circuitry of claim 1, wherein the first section is of the first conductivity type and the second section is of the second conductivity type. 
Regarding claim 5: Claim 1 of the patent recites the header circuitry of claim 1, wherein the second section is a second section island of the second conductivity type disposed in the first region of the first conductivity type.
Regarding claim 6: the header circuitry of claim 1, comprising:
poly gate lines disposed in the second direction and extending over the second BPR in the second section and the third BPR in the second region.
Regarding claim 7: Claim 5 of the patent recites the header circuitry of claim 1, comprising:
a second diffusion region disposed in the second direction and extending over the second BPR in the second section and the third BPR in the second region; and
a second connection between the second diffusion region and the third BPR to provide the third voltage of the third voltage source to the second section.
Regarding claim 8: Claims 8 and 10 of the patent recite a memory device, comprising:
a memory array; and
a header circuitry comprising a plurality of switching devices operably connected to the memory array, the header circuitry comprising:
a first region of a first conductivity type;
a first section in the first region comprising a first backside power rail (BPR) disposed in a first direction, the first BPR comprising a first voltage source providing a first voltage;
a second section in the first region comprising a second BPR disposed in the first direction, the second BPR comprising a second voltage source providing a second voltage that is different from the first voltage;
a second region of a second conductivity type disposed in the first direction adjacent the first region of the first conductivity type, the second region comprising a third BPR disposed in the first direction and comprising a third voltage source providing a third voltage that is different from the first and the second voltages;
a first diffusion region disposed in a second direction and extending over the second BPR in the second section and the third BPR in the second region; and
a first connection between the first diffusion region and the third BPR to provide
the third voltage of the third voltage source to the second section.
Regarding claim 9: Claim 9 of the patent recites the memory device of claim 8, wherein:
the first conductivity type is a p-type conductivity; and
the second conductivity type is an n-type conductivity.
Regarding claim 10: Claim 15 of the patent recites the memory device of claim 8, wherein:
the first conductivity type is an n-type conductivity; and
the second conductivity type is a p-type conductivity.
Regarding claim 11: Claim 8 of the patent recites the memory device of claim 8, wherein the first section is of the first conductivity type and the second section is of the second conductivity type.
Regarding claim 12: Claim 8 of the patent recites the memory device of claim 8, wherein the second section is a second section island of the second conductivity type disposed in the first region of the first conductivity type.
Regarding claim 14: Claim 12 of the patent recites the memory device of claim 8, comprising:
a second diffusion region disposed in the second direction and extending over the second BPR in the second section and the third BPR in the second region; and
a second connection between the second diffusion region and the third BPR to provide the third voltage of the third voltage source to the second section.
Regarding claim 15: Claims 14 of the patent recite an electronic device, comprising:
a processing device; and
a memory device operably connected to the processing device, wherein the processing device is operable to control operations of the memory device, the memory device comprising:
a memory array; and 
a header circuitry comprising a plurality of switching devices operably connected to the memory array, the header circuitry comprising:
a first region of a first conductivity type;
a first section in the first region comprising a first backside power rail (BPR) disposed in a first direction, the first BPR comprising a first voltage source providing a first voltage;
a second section in the first region comprising a second BPR disposed in the first direction, the second BPR comprising a second voltage source providing a second voltage that is different from the first voltage;
a second region of a second conductivity type disposed in the first direction adjacent the first region of the first conductivity type, the second region comprising a third BPR disposed in the first direction and comprising a third voltage source providing a third voltage that is different from the first and the second voltages;
a first diffusion region disposed in a second direction and extending over the second BPR in the second section and the third BPR in the second region; and
a first connection between the first diffusion region and the third BPR to provide the third voltage of the third voltage source to the second section.
Regarding claim 16: Claim 15 of the patent recites the electronic device of claim 15, wherein:
the first conductivity type is an n-type conductivity; and
the second conductivity type is a p-type conductivity.
Regarding claim 17: Claim 18 of the patent recites the electronic device of claim 15, wherein:
the first conductivity type is a p-type conductivity; and
the second conductivity type is an n-type conductivity.
Regarding claim 18: Claim 14 of the patent recites the electronic device of claim 15, wherein the first section is of the first conductivity type and the second section is of the second conductivity type.
Regarding claim 19: Claim 14 of the patent recites the electronic device of claim 15, wherein the second section is a second section island of the second conductivity type disposed in the first region of the first conductivity type.
Regarding claim 20: Claim 19 of the patent recites the electronic device of claim 15, comprising:
a second diffusion region disposed in the second direction and extending over the second BPR in the second section and the third BPR in the second region; and
a second connection between the second diffusion region and the third BPR to provide the third voltage of the third voltage source to the second section.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 13: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “poly gate lines disposed in the second direction and extending over the second BPR in the second section and the third BPR in the second region.” in combination with the other limitations thereof as is recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827